DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it seems the drawing in Fig. 10 should be Fig. 9 and the drawing in Fig. 9 should be Fig. 10. The description of Fig. 9 in para 00117-00118 correspond to the embodiment shown in Fig. 10, and the description of Fig. 10 in para 00120-00121 correspond to the embodiment shown in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in para 00121, “four levels of HH, “H”, “L”, and LL” is unclear.  It is not clear what “HH, “H”, “L”, and LL” are.  It is not clear why “H” and “L” are in quotations and HH and LL are not.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (JP 2011-169244 in IDS, machine translation provided with Office Action, page numbers in the rejection refers to the translation).
Regarding claim 1, Hotta discloses a degassing apparatus (Fig. 4, 5) installed on a treatment solution supply line (Fig. 1, page 1, “a semiconductor manufacturing process, a chemical solution such as a resist solution…is pumped through the pipeline to the nozzle”), the degassing apparatus (Fig. 4 and 5, deaeration device 50, cavitation nozzle 70, page 4) comprising: a dissolved gas extracting nozzle (70) configured to extract dissolved gases in a form of bubbles from a treatment solution including the dissolved gases (page 4, “degassing a gas…included as a bubble in the liquid when the chemical liquid is sucked into the storage tank 50T”); and a first tank (50T) configured to separate the bubbles extracted while passing through the dissolved gas extracting nozzle from the treatment solution (page 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (Hotta) in view of Senekata et al. (Senekata) (JP 11-319819 in IDS, machine translation provided with Office Action).
	Regarding claim 2, Hotta discloses the claimed invention as discussed above.  However, Hotta does not disclose wherein the dissolved gas extracting nozzle is configured such that a diameter of an intermediate passage (13) connecting an inlet and an outlet thereof is larger than diameters of the inlet and the outlet.  Senekata discloses in Fig. 1, liquid quality alteration bubble box using cavitation with the intermediate passage having larger diameter than the inlet and the outlet (6, 8) thereof (para 0001, 0006, and pages 3 and 4, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the nozzle having the claimed diameter as taught by Senekata to the invention of Hotta in order to provide cavitation necessary to extract gas from the solution in Hotta.
	Regarding claim 3, Hotta does not disclose wherein the dissolved gas extracting nozzle includes: a body having an intermediate passage, through which the treatment solution flows, in an interior thereof, an inlet, through which the treatment solution is introduced, on one side of the intermediate passage, and an outlet, through which the treatment solution is discharged, on an opposite side of the intermediate passage, and wherein an outlet has a cross-section that is smaller than a cross-section of the intermediate passage such that the dissolved gases in the treatment solution are extracted in the form of the bubbles through a cavitation phenomenon.  Senekata discloses in Fig. 1, the bubble box comprising an intermediate passage (13), an inlet (7) and an outlet (6), wherein an outlet has a cross-section that is smaller than a cross-section of the intermediate passage such that the dissolved gases in the treatment solution are extracted in the form of the bubbles through a cavitation phenomenon (pages 3 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the nozzle having the claimed diameter as taught by Senekata to the invention of Hotta in order to provide cavitation necessary to extract gas from the solution in Hotta.
	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park) (2007/0119307) in view of Hotta et al. (Hotta).
	Regarding claim 13, Park discloses a substrate treating apparatus (Fig. 1) comprising: treatment apparatuses configured to treat a substrate (1) by using a treatment solution (para 0012, “photo-resist”); and a treatment solution supply unit (41, 70, 7, 5, 42) configured to supply the treatment solution to nozzles (3) of the treatment apparatuses, wherein the treatment solution supply unit includes: a bottle (41), in which the treatment solution is stored (para 0012); a degassing apparatus (7, para 0012).  However, Park does not disclose that the degassing apparatus has a dissolved gas extracting nozzle configured to extract dissolved gases from the treatment solution received from the bottle in a form of bubbles; and a pump configured to supply the treatment solution stored in the degassing apparatus, from which the dissolved gases have been separated, to the nozzles of the treatment apparatuses.
Hotta discloses a degassing apparatus (Fig. 4, 5) installed on a treatment solution supply line (Fig. 1, page 1, “a semiconductor manufacturing process, a chemical solution such as a resist solution…is pumped through the pipeline to the nozzle”), the degassing apparatus (Fig. 4 and 5, deaeration device 50, cavitation nozzle 70, page 4) comprising: a dissolved gas extracting nozzle (70) configured to extract dissolved gases in a form of bubbles from a treatment solution including the dissolved gases (page 4, “degassing a gas…included as a bubble in the liquid when the chemical liquid is sucked into the storage tank 50T”); and a first tank (50T) configured to separate the bubbles extracted while passing through the dissolved gas extracting nozzle from the treatment solution (page 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the degassing apparatus of Hotta to the system discussed in Park in order to provide a small-footprint and low-cost degassing system as taught by Hotta (abstract).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park) in view of Hotta et al. as applied to claim 13 above, and further in view of Senekata et al. (Senekata).
The further difference between the claimed invention and the modified system described in Park is wherein the dissolved gas extracting nozzle is configured such that a diameter of an intermediate passage connecting an inlet and an outlet thereof is larger than diameters of the inlet and the outlet.  Senekata discloses in Fig. 1, liquid quality alteration bubble box using cavitation with the intermediate passage having larger diameter than the inlet and the outlet (6, 8) thereof (para 0001, 0006, and pages 3 and 4, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to further provide the nozzle having the claimed diameter as taught by Senekata to the system described in Park in order to provide cavitation necessary to extract gas from the solution in Hotta.

Allowable Subject Matter
Claims 9-12 are allowed.
Claims 4-8, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, none of the prior art of record teaches or discloses a degassing apparatus installed on a treatment solution supply line, the degassing apparatus comprising: a dissolved gas extracting nozzle configured to extract dissolved gases in a form of bubbles from a treatment solution including the dissolved gases; a first tank configured to separate the bubbles extracted while passing through the dissolved gas extracting nozzle from the treatment solution; and a second tank having a stabilization space, in which the treatment solution, from which the bubbles have been separated, is stored from the first tank and is stabilized, wherein the dissolved gas extracting nozzle is configured such that a diameter of an outlet is smaller than a diameter of an intermediate passage such that the dissolved gases in the treatment solution are extracted in the form of the bubbles through a cavitation phenomenon.
Hotta et al. discloses a dissolved gas extracting nozzle and a first tank as claimed, but does not disclose the claimed second tank having a stabilization space.  
Iseki et al. (2015/0096441) discloses removing bubble and a degassing apparatus.  However, Iseki et al. does not disclose the second tank having a stabilization space as claimed and does not disclose the claimed dissolved gas extracting nozzle.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 13, 2022